UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21031 ACP Strategic Opportunities Fund II, LLC (Exact name of registrant as specified in charter) 1235 Westlakes Drive, Suite 130 Berwyn, PA19312 (Address of principal executive offices) (Zip code) Gary E. Shugrue Ascendant Capital Partners LP 1235 Westlakes Drive, Suite 130 Berwyn, PA19312 (Name and address of agent for service) registrant's telephone number, including area code: (610)993-9999 Date of fiscal year end:December 31 Date of reporting period:June 30, 2007 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders and other items attached herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (registrant) ACP Strategic Opportunities Fund II, LLC By (Signature and Title)* /s/ Gary E. Shugrue Gary E. Shugrue, President, Chief Investment Officer and Chief Financial Officer (principal executive officer and principal financial officer) Date 8/26/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Gary E. Shugrue Gary E. Shugrue, President, Chief Investment Officer and Chief Financial Officer (principal executive officer and principal financial officer) Date 8/26/2007 * Print the name and title of each signing officer under his or her signature. ACP Strategic Opportunities Fund II, LLC Financial Statements For the Period Ended June 30, 2007 (Unaudited) 2007 Overview ACP Strategic Opportunities Strategy 2007 Semi-Annual Review ACP Strategic Opportunities Strategy Strategy Objective The ACP Strategic Opportunities Fund seeks capital appreciation through investments focused in long/short equity hedge funds.The main objective is to generate long-term absolute returns similar to those of stocks, but with significantly less volatility.In general, the strategy will maintain a net positive exposure to equity markets, though that exposure will vary based on tactical decisions and underlying manager objectives.The strategy seeks to generate returns that are not highly correlated with traditional stock investments, thereby providing investors with an opportunity for improved diversification of their overall portfolios. Performance and Strategy Review During the first quarter of 2007 the Strategic Opportunities Fund increased in value by 2.03%.The Fund was profitable in all three months of the quarter and importantly was able to show a profit during the February 2007 sell-off. The returns of our fourteen underlying managers during this time ranged from -5.87% to 9.05%. Our weighted-average net exposure averaged 34% while our gross exposure averaged 127%. March 2007 also marked the completion of the Fund’s first five years in business. We are proud to say that during this period we have met our goal of providing equity-like returns with significantly less volatility and exposure to market risks. We have essentially matched the returns of the S&P 500 but with one-third of the volatility and a beta of 0.22. This high “risk-adjusted” profile is what makes our fund a valuable part of our client’s overall portfolio allocation. During the second quarter of 2007 the Strategic Opportunities Fund increased in value by 3.39%.The Fund participated in the overall market gains in April and May generating returns of 1.20% and 2.01%. Importantly when the markets turned negative in June (S&P 500 -1.7%, Russell 2000 -1.5%) we were able to preserve capital and generate a small gain of 0.15%. Year to date the ACP Strategy has gained 5.49% net of fees. The S&P as of June 30, 2007 is up 6.00% and the Russell 2000 is up 5.84% YTD. The Q2 2007 returns of our sixteen long/short equity managers ranged from 15.88% to -2.18%. This compares to gains in the S&P 500 and Russell 2000 of 6.28% and 4.12% respectively. Our best performing managers had exposure to the large cap and international markets, while our worst had low or negative overall market exposures. All but one managed to make money in the quarter. As we have stated before, we strive to have an eclectic array of long/short equity hedge fund managers so as to control the volatility of our strategy. If they are all implementing the same strategy at the same time we are not doing our job. After a period of positive performance investors have a tendency to focus more on returns than risks when looking at their investments. We try to manage our fund of funds strategy in an opposite manner as we seek to lower risk levels after market rallies like we have seen over the last twelve months. We believe that risks and returns are inextricably linked at all times and to discuss one without the other is foolish.As such, we have been allocating capital to managers with lower market exposures who have exhibited the ability to generate returns in any market environment. We expect that our clients have long market exposure elsewhere in their portfolios and our role is to, above all, preserve capital and act as a diversifier against those traditional investments. 1235 Westlakes Drive Suite 130 Berwyn, PA 19312 610-993-9999 www.acpfunds.com FOR QUALIFIED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION 2007 Overview ACP Strategic Opportunities Strategy Industry Update The second quarter also saw the meltdown of a large hedge fund backed by a well known investment bank. This fund operated in the fixed-income sector and invested in structured products (CDO’s, CLO’s). The fund had an enviable record having generated 40 consecutive months of positive performance. Their demise brings to mind a concept that we discuss often when talking to financial advisors, i.e. the difference between risk measurement and risk management. Risk measurement is a quantitative exercise where you look at a manager’s performance and measure the monthly returns, volatility and correlation etc. Risk management is a more qualitative approach whereby you dig deeper into the manager’s strategy and try to assess all of the risks that the manager is taking when generating those returns. Both approaches are necessary, however, the management part of the exercise is often forgotten when the performance numbers are attractive. In the case of the above mentioned manager, a look at two important risks being taken when those 40 consecutive months of positive performance were being generated would have been very helpful. Number one, the securities used by this manager were generally illiquid and were being priced, not by the market but by a computer model. Number two, the strategy employed a lot of leverage. In times of stress, exposure to these two risks can be catastrophic because models do not step up and buy when margin calls need to be met, only markets do.After this most recent blowup it will be interesting to see if these types of strategies will remain viable hedge fund investments. This strategy is a small part of the hedge fund industry, and looks to get even smaller. As we have discussed before, with our strategy very little leverage is used by our managers and all of their securities trade in very liquid and transparent markets. Despite these structural advantages we are always on the look-out for other risks being taken that may not show up in our risk measurement work. In general, we seek to make the primary risk incurred to be that of stock selection. This is the goal of most long/short equity managers and is the primary reason why long/short equity continues to be the largest and most widely accepted hedge fund strategy. Administrative Update As of May 2007, the ACP Funds have been using a new firm for fund administration. In our efforts to serve you better, we are very pleased to announce having hired Pinnacle Fund Administration LLC. (www.pinnacleadmin.com). Pinnacle has extensive experience which is something we value given our structure. Importantly, they are of the size where they value our relationship and have a keen focus on client service. We look forward to working with them for many years to come and hope you are as pleased with their service as we have been so far. As our firm is continually growing, our Board of Directors has decided to add some new members including myself.The addition of new highly qualified and experienced people is intended to add to the depth of our overall team. The new directors have been approved by the current board members but must also be approved by the Fund’s shareholders at a special meeting of shareholders which was postponed until September 21, 2007. You should have received a proxy statement and form of proxy in connection with the special meeting. We encourage you to contact us if you have any questions and to return the proxy card to us, with your vote, as soon as possible. Lastly, The Investment Manager agreed to reimburse certain expenses (other than the Management Fee) to the extent those other expenses exceed 0.15% per annum of average net assets through April 30, 2007. As a result of the discontinuance of this expense reimbursement agreement, we expect Fund expenses 1235 Westlakes Drive Suite 130 Berwyn, PA 19312 610-993-9999 www.acpfunds.com FOR QUALIFIED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION 2007 Overview ACP Strategic Opportunities Strategy (exclusive of the Management Fee and underlying hedge fund expenses) to be approximately 1.00% per year.However, there can be no assurances that expenses will not exceed this amount If you have any questions or would like to discuss some of the thoughts in this letterplease give us a call.We really do welcome your calls and would like to hear from you more often.Thank you for this opportunity to be of service. All the best, Gary E. Shugrue President and Chief Investment Officer Ascendant Capital Partners, LP Performance discussed for the previously mentioned strategy is net of all expenses charged to shareholders. Performance numbers for the indices discussed above do not reflect the deduction of fees; it is not possible to invest in any particular index.Information regarding the strategy set forth herein, including discussions regarding performance and Ascendant’s investment strategies, are qualified by reference to the Private Placement Memorandum.The memorandum contains important information about fees and expenses, as well as risks associated with an investment in the Fund.Please read it carefully before you invest or send money.This Fund may not be suitable for all investors.Past performance is no guarantee of future results and investors may suffer losses in connection with an investment in the strategy. Risk Factors · Hedge funds generally offer less liquidity than other investment securities, and are generally not subject to regulation under the U.S. federal securities laws. · Hedge funds are often dependent for their success upon the efforts of one or a relatively few number of individuals. · Hedge funds typically offer only periodic redemptions, and there is generally no secondary market for investors to access for liquidity purposes. Funds that invest in hedge funds, such as those managed by Ascendant, present additional considerations for investors: · These funds are dependent upon the ability of their advisers to select and hold individual hedge funds. · Investors in these funds cannot readily sell or dispose of their interests in the secondary market, and may look only to the funds for periodic (and, possibly, limited) liquidity. · The fund of funds structure adds additional fees and expenses, which can materially impact an investor’s returns. 1235 Westlakes Drive Suite 130 Berwyn, PA 19312 610-993-9999 www.acpfunds.com FOR QUALIFIED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION ACP Strategic Opportunities Fund II, LLC For the Period Ended June 30, 2007 Table of Contents Schedule of Investments Statement of Assets, and Members’ Capital Statement of Operations Statements of Changes in Members’ Capital Statement of Cash Flows Financial Highlights Notes to Financial Statements Other Information ACP Strategic Opportunities Fund II, LLC Schedule of Investments – June 30, 2007 Fair Value Investments in Underlying Funds^# - 89.5% Long\Short Equity: Consumer – 7.1% Tiedemann/Falconer Partners, L.P. (Cost $2,000,000) $ 2,407,086 Diversified - 14.1% Healy Circle Partners, LP (Cost $1,808,000) 2,414,541 Sonar Partners, LP (Cost $2,000,000) 2,360,094 4,774,636 Financial Services – 13.6% Castine Partners, LP (Cost $2,000,000) 2,407,996 Litchfield Capital Partners, LP (Cost $2,000,000) 2,211,391 4,619,387 Mid Cap Growth - 7.2% Bull Path Fund I, LP (Cost $2,050,000) 2,462,118 Natural Resources - 5.9% Hard Assets Partners, LP (Cost $1,500,000) 1,997,879 Small Cap Growth - 18.6% Bluefin Investors, LP (Cost $1,000,000) 1,029,768 JetStream Global Institutional Fund, LP (Cost $1,500,000) 2,440,541 Redstone Investors, LP (Cost $1,400,000) 1,898,779 Zeke, LP (Cost $590,000) 952,778 6,321,866 Small Cap Value - 8.2% Rivanna Partners, LP (Cost $2,500,000) 2,773,820 Technology - 14.8% Brightfield Partners, LP (Cost $1,690,000) 2,207,158 Connective Capital I, LP (Cost $1,750,000) 1,809,745 STG Capital Partners (QP), LP (Cost $1,000,000) 1,014,602 5,031,505 Total Investments in Underlying Funds (Cost $24,788,000)* 30,388,297 Other Assets and Liabilities, Net - 10.5% 3,558,278 Members' Capital - 100.0% $ 33,946,575 ^ - Securities are issued in private placement transactions and as such are restricted as to resale. Total cost and market value of restricted securities as of June 30, 2006 was $24,788,000 and $33,949,575, respectively.# - Non-income producing securities. See Notes to Financial Statements 1 ACP Strategic Opportunities Fund II, LLC Schedule of Investments – June 30, 2007 *Cost for Federal income tax purposes is substantially the same as for financial statement purposes.Net unrealized appreciation (depreciation) consists of: Gross Unrealized Appreciation $ 5,600,296 Gross Unrealized Depreciation - Net Unrealized Appreciation (Depreciation) $ 5,600,296 See Notes to Financial Statements 2 ACP Strategic Opportunities Fund II, LLC Statement of Assets, Liabilities and Members’ Capital June 30, 2007 Assets Investments in Underlying Funds, at fair value (Cost $24,788,000) $ 30,388,296 Cash & Cash Equivalents 3,508,680 Receivables: Redemption from Underlying Fund 950,651 Dividend 13,989 Due from Investment Manager 183,334 Due from affiliates 111,094 Other Assets 250 Total Assets 35,156,294 Liabilities Payables: Redemptions 1,037,549 Accrued Expenses: Accounting and administration fees 4,366 Professional fees 48,484 Management fees 107,865 Custody fees 833 Other accrued expenses 5,372 Trustees' fees and expenses 5,250 Total Liabilities 1,209,719 Members' Capital $ 33,946,575 Members' Capital Represented by: Capital contributions (net) $ 28,284,922 Accumulated net investment (loss) (1,061,845 ) Accumulated net realized gain from investments 1,123,202 Net unrealized appreciation on investments 5,600,296 Members' Capital $ 33,946,575 SHARES OUTSTANDING 1,753,568 Units outstanding (100,000,000 units authorized) 2,458,909 Net Asset Value per Unit (offering and redemption price per Unit) $ 13.81 See Notes to Financial Statements 3 ACP Strategic Opportunities Fund II, LLC Statement of Operations For the Period Ended June 30, 2007 INVESTMENT INCOME Interest income $ 63,549 EXPENSES Investment advisory fees 209,019 Accounting and administration fees 37,821 Professional fees 74,150 Insurance expense 10,708 Trustees’ fees 9,000 Custody fees 3,875 Miscellaneous expenses 5,749 Total Expenses 350,322 Less:expenses reimbursed (70,339 ) Total Expenses Net of Fee Waiver and Expense Reimbursement 279,983 NET INVESTMENT LOSS (216,434 ) REALIZED AND UNREALIZED GAIN (LOSS) ON UNDERLYING FUNDS Net realized gain from investments 360,651 Net change in unrealized appreciation of investments 1,497,345 NET REALIZED AND UNREALIZED GAIN ON UNDERLYING FUNDS 1,857,996 INCREASE IN MEMBERS’ CAPITAL RESULTING FROM OPERATIONS $ 1,641,562 See Notes to Financial Statements 4 ACP Strategic Opportunities Fund II, LLC Statements of Changes in Members’ Capital For the Period Ended June 30, 2007 For the Year Ended December 31, 2006 Members' Capital at beginning of period $ 27,129,830 $ 17,804,064 Capital contributions 6,210,000 9,297,969 Capital withdrawals (1,034,818 ) (1,638,834 ) Net investment loss (216,434 ) (279,235 ) Net relaized gain from investoments in Underlying Funds 360,651 312,649 Net change in unrealized appreciation on investments in Underlying Funds 1,497,345 1,633,217 Members' Capital at end of period $ 33,946,575 $ 27,129,830 See Notes to Financial Statements 5 ACP Strategic Opportunities Fund II, LLC Statement of Cash Flows For the Period Ended June 30, 2007 Cash flows from operating activities: Net Increase in Members’ Capital Resulting from Operations $ 1,641,562 Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Purchases of Underlying Funds (7,000,000 ) Net change in unrealized appreciation on investments in Underlying Funds (1,497,345 ) Decrease in receivable for redemption of Underlying Funds 133,792 Proceeds from redemptions of Underlying Funds 950,651 Net realized gain from investments in underlying Funds (360,651 ) Decrease in receivable from Investment Manager 188,104 Increase in interest receivable (8,481 ) Increase in other assets (249 ) Increase in due from affiliates (79,011 ) Increase in redemptions payable 1,034,819 Decrease in professional fees payable (88,229 ) Decrease in accounting and administration fees payable (190,799 ) Decrease in management fee payable (79,814 ) Decrease in custody fees payable (15,249 ) Increase in Trustees' fees payable 750 Decrease in other accrued expenses (222 ) Net Cash Used in Operating Activities (5,370,372 ) Cash flows from financing activities: Capital contributions 6,210,000 Capital withdrawals (1,034,818 ) Net Cash Provided by Financing Activities 5,175,182 Net Increase in Cash (195,190 ) Cash at Beginning of Period 3,703,871 Cash at End of Period $ 3,508,681 See Notes to Financial Statements 6 ACP Strategic Opportunities Fund II, LLC Financial Highlights (unaudited) ACP Strategic Opportunities Fund II, LLC For the Period January 1, 2007 through June 30, For the Year Ended December 31, For the Period April 1.2002(a)through December 31, 2007 2006 2005 2004 2003(e) 2002(e) NET ASSET VALUE, Beginning of Period $ 13.07 $ 12.10 $ 11.39 $ 10.64 $ 9.32 $ 10.00 INVESTMENT OPERATIONS Net investment loss (0.10 ) (b) (0.16 ) (b) (0.15 ) (b) (0.17 ) (b) (0.12 ) (0.12 ) Net realized and unrealized gain (loss)from investments in Underlying Funds 0.84 1.13 0.86 0.92 1.44 (0.56 ) Total from investment operations 0.74 0.97 0.71 0.75 1.32 (0.68 ) NET ASSET VALUE, End of Period $ 13.81 $ 13.07 $ 12.10 $ 11.39 $ 10.64 $ 9.32 TOTAL RETURN (c) 5.66 % 8.02 % 6.23 % 7.05 % 14.16 % (6.76 %) RATIOS / SUPPLEMENTAL DATA Members' Capital at end of period (000's omitted) $ 33,947 $ 27,130 $ 17,804 $ 13,577 $ 7,585 $ 6,032 Ratios to Average Net Assets: (d) Expenses, net of reimbursements/waiver of fees 1.90 % 1.67 % 1.42 % 1.60 % 1.45 % 2.00 % Expenses, excluding reimbursement/waiver of fees 2.38 % 2.98 % 3.17 % 3.27 % 4.31 % 6.75 % Net investment income (loss) (1.47 %) (1.26 %) (1.29 %) (1.57 %) (1.43 %) (1.99 %) PORTFOLIO TURNOVER RATE(c) 4 % 11 % 35 % 15 % 18 % 0 % (a) Commencement of operations. (b) Calculated using average shares outstanding during the period. (c) Not annualized for periods less than one year. (d) Annualized for periods less than one year. (e) Audited by other auditors. See Notes to Financial Statements 7 ACP Strategic Opportunities Fund II, LLC Notes to Financial Statements 1. Organization and Investment Objective ACP Strategic Opportunities Fund II, LLC (the “Fund”) is a Delaware limited liability company that is a non-diversified, closed-end management investment company with a continuous offering period, registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”). Its units of beneficial interest (“Units”) are not registered under the Securities Act of 1933, as amended. The Fund’s investment objective is to achieve an absolute return in excess of the long-term return of the U.S. equity market. It attempts to achieve this objective through the allocation of its assets among a select group of unregistered investment funds (the “Underlying Funds”). The Investment Manager (as defined below) invests the Fund’s assets in Underlying Funds whose investment style is primarily opportunistic and that are believed to be able to generate above average returns while maintaining strict risk controls in order to keep losses to a minimum. Ascendant Capital Partners, LP, a Delaware limited partnership, serves as the investment manager (“Investment Manager”) to the Fund. The Fund has entered into an investment management agreement with the Investment Manager (“Investment Management Agreement”), pursuant to which the Investment Manager is responsible for formulating a continuing investment program for the Fund. The Investment Manager is registered as an investment adviser with the Securities and Exchange Commission under the Investment Advisors Act of 1940, as amended. Responsibility for the overall management and supervision of the operations of the Fund is vested in the individuals who serve as the Board of Directors of the Fund (the “Board of Directors”). 2. Significant Accounting Policies These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and are expressed in United States dollars. The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Investment Valuation – Investments in Underlying Fund The Fund will value interests in the Underlying Funds at fair value, which ordinarily will be the value determined by their respective investment managers, in accordance with procedures established by the Board of Directors. Investments in Underlying Funds are subject to the terms of the Underlying Funds’ offering documents. Valuations of the Underlying Funds may be subject to estimates and are net of management and performance incentive fees or allocations payable to the Underlying Funds’ managers as required by the Underlying Funds’ offering documents. If the Investment Manager determines that the most recent value reported by Fund, a fair value determination is made under procedures established 8 ACP Strategic Opportunities Fund II, LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) a. Investment Valuation – Investments in Underlying Fund (continued) by and under the general supervision of the Board of Directors.Because of the inherent uncertainty in valuation, the estimated values may differ from the values that would have been used had a ready market for the securities existed, and the differences could be material. b. Net Asset Valuation The net asset value per Unit in dollars is determined as of the close of business of the New York Stock Exchange, (generally 4:00 p.m. Eastern Standard Time) on the last business day of each Allocation Period (as defined in Note 3), unless the calculation of the net asset value has been suspended. c. Investment Income Interest income is recorded on the accrual basis. d. Fund Expenses The Investment Manager agreed to reimburse certain expenses (other than the Management Fee) to the extent those other expenses exceed 0.15% per annum of average net assets through April 30, 2007. As of June 30, 2007, the receivable from the Investment Manager for the ACP Strategic Opportunities Fund II, LLC totaled $183,334. For the period ended June 30, 2007, the Investment Manager has reimbursed the Fund $80,440 in connection with expense reimbursement accruals prior to December 31, 2006. For the period January 1, 2007 through June 30, 2007, the Investment Manager has agreed to reimburse the Fund an additional $70,339 for expenses accrued during that period. The Investment Manager has also entered into an agreement with the Fund’s Board of Directors to repay all outstanding expense reimbursement accruals in order that the balances will be zero by 2008. e. Income Taxes The Fund is treated as a partnership for Federal income tax purposes and therefore is not subject to Federal income tax. For income tax purposes, each person who has purchased interests in the Fund (“Member”) will be treated as a partner of the Fund and, as such, will be taxed upon its distributive share of each item of the Fund’s income, gain, loss, deductions and credits for each taxable year of the Fund ending with or within the Member’s taxable year. f. Cash and Cash Equivalents The Fund treats all highly liquid financial instruments that mature within three months as cash equivalents. At June 30, 2007, the Fund held $3,508,680 in an interest bearing cash account at Citigroup Trust Co. 9 ACP Strategic Opportunities Fund II, LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) g. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Fund to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from these estimates. 3. Allocation of Members’ Capital Account The Fund maintains a separate capital account for each Member that has an opening balance equal to the sum of the net asset value of the total number of Units owned by such Member. Net profits or net losses of the Fund for each Allocation Period (as defined below) will be allocated among and credited to or debited against the capital accounts of the Members. Allocation Periods begin on the day after the last day of the preceding Allocation Period and end at the close of business on (1) the last day of each month, (2) the last day of each taxable year, (3) the day preceding each day on which Units are purchased, (4) the day on which Units are repurchased, or (5) the day on which any amount is credited to or debited from the capital account of any Member other than an amount to be credited to or debited from the capital accounts of all Members in accordance with their respective investment percentages. 4. Management Fee, Related Party Transactions and Other Pursuant to the Investment Management Agreement, the Investment Manager will be entitled to receive an annual management fee (the “Management Fee”). The base Management Fee is equal to 1.50% of the Fund’s net assets and is subject to a performance adjustment based on the Fund’s rolling twelve-month return. The Management Fee will not be lower than 1.00% per annum or higher than 1.50%. Gary Shugrue is the President and Chief Investment Officer of the Investment Manager as well as majority shareholder of the general partner of the Investment Manager. Mr. Shugrue has been nominated for election to the Fund’s Board of Directors.For the past six months of 2007, the Fund paid the Investment Manager fees totaling $401,286.16 (which includes payment for the 3rd and 4th Quarters of 2006 and $6,000 for Fund administration services through 4/30/2007). Each member of the Board of Directors, who is not an “interested person” of the Fund, as defined by the Investment Company Act, receives a $2,500 fee for each meeting attended in person and a $500 fee for each meeting attended by telephone. All directors are reimbursed by the Fund for all reasonable out-of-pocket expenses incurred by them in performing their duties. During the period ended June 30, 2007, directors of the Fund received aggregate fees of $17,250. Officers of the Fund do not receive compensation from the Fund but receive compensation from the Investment Manager as employees thereof. 10 ACP Strategic Opportunities Fund II, LLC Notes to Financial Statements 4. Management Fee, Related Party Transactions and Other (continued). In May 2007 the Fund engaged Pinnacle Fund Administration LLC (“Pinnacle”) to serve as the Fund Administrator. Subsequent to the termination of its relationship with the Fund’s original administrator, PFPC, the Fund entered into a Fund Accounting Services Agreement with Citigroup Fund Services, LLC.This agreement was terminated effective February 3, 2007 and from February 3, 2007 to April 30, 2007 the Investment Manager (together with outside accounting assistance) assumed the work of aggregating underlying values, determining the Fund’s net asset value and performing other incidental administration services.In addition, the Investment Manager temporarily assumed responsibility for Fund accounting until Pinnacle was engaged.These changes were designed to reduce total fund expenses. Citigroup Trust Co. (“Citigroup”) will serve as custodian of the Fund’s assets and will provide custodial services for the Fund up until August 30, 2007. At that time, UMB Bank will take over as the Fund’s custodian and will provide custodial services for the Fund. The services provided by UMB Bank will be substantially the same as those provided by Citigroup, and the Fund does not expect the change to affect shareholders. Pinnacle serves as administrator and accounting agent to the Fund and provides certain accounting, record keeping, and investor related services. The Fund pays a monthly fee to the administrator and the custodian based upon average members’ capital, subject to certain minimums. 5. Investment Transactions Total purchases of Underlying Funds for the period ended June 30, 2007, amounted to $7,000,000. Total proceeds from sales of Underlying Funds for the period ended June 30, 2007, amounted to $950,651. The cost of investments in Underlying Funds for Federal income tax purposes is adjusted for items of taxable income allocated to the Fund from the Underlying Funds. The Fund has not received information from the Underlying Funds as to the amounts of taxable income allocated to the Fund as of June 30, 2007. 6. Risk Factors An investment in Units involves significant risks that should be carefully considered prior to investing and should only be considered by persons financially able to maintain their investment and who can afford a loss of a substantial part or all of such investment. The Fund intends to invest substantially all of its available capital in securities of private investment companies. These investments will generally be restricted securities that are subject to substantial holding periods or are not traded in public markets at all, so that the Fund may not be able to resell some of its securities holdings for extended periods, which may be several years. No guarantee or representation is made that the investment objective will be met. 11 ACP Strategic Opportunities Fund II, LLC Notes to Financial Statements 7. Underlying Funds The following is a summary of the investment objectives and liquidity provisions of the Underlying Funds. Bluefin Investors, LP seeks to achieve high risk adjusted returns through investing in small and mid-cap equities that have been overlooked by the investment community. They manage long and short exposure to preserve capital during periods of market stress. The fund has no lock-up but has a 3% redemption fee for withdrawals made in the first year. They allow for quarterly redemptions with 35 days notice. Brightfield Partners, LP seeks to achieve superior long-term rates of return primarily through investments in publicly traded U.S. equities in the technology sector. This Underlying Fund allows for quarterly redemptions upon 30 days prior notice, after one year has elapsed since initial investment. Bull Path Fund I LP invests in U.S. equities across all industry sectors using a research intense approach. The fund primarily invests in long/short US equities which are listed on the major exchanges. This Underlying Fund allows for semi-annual redemptions with 12-month lock-up since initial investment, quarterly after that, upon 45 days prior notice. Castine Partners, LP seeks to achieve long-term capital appreciation through investment primarily in publicly traded equity securities of United States financial institutions. This Underlying Fund allows for withdrawals on June 30 and December 31 upon 45 days prior notice, after one year has elapsed since initial investment. Connective Capital I LP focuses its investments in publicly traded equities in the technology and communications sectors. This Underlying Fund allows for quarterly redemptions with 45 days notice after one year has elapsed since the initial investment. Hard Asset Partners, LP seeks capital appreciation primarily through investments in securities of companies that are directly or indirectly engaged in exploration, development, production, servicing of basic and agricultural commodities. This Underlying Fund allows for monthly redemptions upon 30 days prior notice, after six months have elapsed since initial investment. Healy Circle Partners, LP seeks to preserve capital while generating consistent absolute returns by holding equity positions in multiple industry sectors and with varying market capitalizations. This Underlying Fund allows for semi-annual redemptions upon 45 days prior notice, after one year has elapsed since initial investment. JetStream Global Institutional Fund, LP seeks to achieve growth of capital through investments in common stocks. This Underlying Fund allows for quarterly redemptions upon 30 days prior notice, after one year has elapsed since initial investment. 12 ACP Strategic Opportunities Fund II, LLC Notes to Financial Statements 7. Underlying Funds (continued) Litchfield Capital Partners, LP seeks to provide consistently strong risk-adjusted returns that are not correlated to overall stock market performance. This underlying fund allows for monthly redemptions upon 30 days prior notice, after one year has elapsed since initial investment. Redstone Investors, LP invests primarily in small- and mid-cap growth equities. This Underlying Fund allows for redemptions quarterly upon 45 days prior notice, after one year has elapsed since initial investment. Rivanna Partners, LP is a "bottom-up" long/short US equities fund. The fund focuses on a broad range of industries including technology, industrial products, consumer products and services, energy and natural resources.
